DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement among species a) & b), as set forth in the Office action mailed on 07/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species b) is fully withdrawn.  Claim 7, directed to species b) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-7 & 15-17 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed thrombelastography device as recited in claim 1.  The closest prior art to the Applicants’ claimed invention are Suzhou Institute of Biomedical Engineering and Technology of CAS (CN 104181311) & Cohen et al. (US 6225126).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed thrombelastography device, comprising a plurality of thrombelastography device splits that are horizontally arranged in parallel, wherein each of the thrombelastography device splits comprises: a worktable configured to support a container for containing blood and to rotate the container; a rack fixed on the worktable; a test bar located above the container, the test bar configured to be at least partially inserted into the blood in the container and rotatably connected to the rack, wherein a side surface of the test bar includes a reflective surface; and a tester fixedly connected to the rack and includes a first through hole that is arranged vertically and at least two second through holes that each extend from the first through hole and are arranged horizontally, the test bar to passing through the first through hole, wherein the reflective surface is located in the first through hole, a light emitting device and a light receiving device are arranged inside the at least two second through holes respectively, the light emitting device configured to emit light to the reflective surface, and the light receiving device is configured to receive the light reflected by the reflective surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798